Argued January 2, 1934.
The premises at 1435-37 Spruce Street, Philadelphia, a nineteen story apartment building, was assessed for taxation at $940,000 for 1932. The property owner appealed to the court below and that court found from disputed evidence that the market value of the premises was $884,000 and this was approved by the court in banc.
In an appeal from an assessment for taxes, the findings of fact of the court below have great force, and these findings will not be set aside unless clear error is made to appear: Rockhill Iron  Coal Co. v. Fulton County, 204 Pa. 44. While the weight of the evidence is before this court, findings of the court below that are based on the weight of evidence, will not be disturbed: Lehigh  Wilkes-Barre Coal Co.'s Assessment,298 Pa. 294, 308. We do not reverse its findings except for clear error: Thompson's Appeal, 271 Pa. 225, 229.
The record of the assessment, made by proper officers, approved by the board of revision, is prima facie evidence on appeal to the court below of the value of the property; it will be conclusive unless the evidence to rebut it establishes to the satisfaction of the court a different value. See Pennsylvania Stave Co.'s Appeal, 236 Pa. 97. The court below reduced the assessed value and there is nothing in this record to disturb that conclusion.
Decree affirmed at the cost of appellant. *Page 132